Citation Nr: 1327081	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  09-42 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from January to June 1988 and active duty from January 2004 to March 2005.  
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO.  A transcript of the hearing is of record.

The issue of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) was referred to the Agency of Original Jurisdiction (AOJ) in the Board's April 2013 remand.  It does not appear that any action has been taken in regard to this issue to date.  As such, the issue is again referred to the AOJ for appropriate action.

In addition, the issues of entitlement to service connection for hypertension and a skin disorder of the head have been raised by an October 2012 written submission from the Veteran but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are also referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.
The Veteran contends that his current right knee problems stem from an in-service injury in which he fell from a cargo truck.  His right ankle was the more serious issue at the time, but he essentially contends that he has had problems with the right knee since then, to include aggravation of the knee due to the ankle.  See, e.g., May 2013 Bd. Hrg. Tr. at 7, 9.  Service treatment records show two in-service injuries affecting the right lower extremity in October 2004.

Private and VA treatment records show the Veteran's complaints of right knee pain and diagnoses of right knee patellofemoral syndrome and right knee osteoarthritis.  See, e.g., September 2006 St. James treatment record; March 2010 VA treatment record (Virtual VA).  He underwent surgery on the right knee for medial meniscus tear in February 2008.

Historically, the Veteran has been afforded several VA examinations in relation to his service-connected right ankle disability, some of which addressed his right knee.  In a September 2005 VA examination, the Veteran reported "pulling" from ankle to knee but denied specific injury to the knee.  Following examination, the impression was a normal right knee.

During a January 2007 VA examination for an increased evaluation for his right ankle, the Veteran reported that he was experiencing pain in his right knee due to his right ankle.  The examiner determined that it was less likely than not that his right knee pain was related to his ankle or service and likely that his symptoms were due to his duties as a UPS driver.

In response to the Veteran's October 2007 claim for secondary service connection for the right knee, the Veteran was afforded a VA examination in March 2008.  The diagnosis was right knee partial medial meniscectomy.  The examiner determined that there was no basis for a relationship between the right knee medial meniscal tear and the right ankle disability without resorting to mere speculation; the examiner also noted that it was less likely than not that the right knee disorder was related or secondary to the service-connected right ankle disability.

In this case, the Board finds that the March 2008 VA examination is inadequate to serve as a basis for decision inasmuch as the VA examiner did not provide a clear opinion on aggravation.  In addition, the rationale appears to contain conflicting statements.  As such, the Board finds that a complete examination and resulting medical opinion addressing the nature and etiology of any current right knee disorder is needed to have sufficient medical evidence to decide the claim.  See Barr v. Nicholson, 21 Vet. App.  303, 311 (2007); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current right knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, and provide an opinion as to the following:

a.  The examiner should identify any current right knee disorder.  Then, for each diagnosed disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to service, to include the two right lower extremity injuries in October 2004 noted in the service treatment records.

b.  Additionally, for each currently diagnosed right knee disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was caused or aggravated by the service-connected right ankle disability.

The examiner is asked to specifically consider the right knee disorders reflected in the record of patellofemoral syndrome and osteoarthritis, as well as the February 2008 medial meniscus tear surgery.

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should provide an explanation in the report.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


